Citation Nr: 0708701	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left elbow lateral epicondylitis, mild, with 15 
degree hyperextension and early degenerative damage.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left inferior patellar tendonitis, mild, with 
early degenerative change.

3.  Entitlement to an evaluation in excess of 10 percent for 
hyperesthesia, left foot, secondary to peripheral nerve 
injury (claimed as ankle condition).

4.  Entitlement to an effective date earlier than June 28, 
2004, for the grant of service connection for left elbow 
lateral epicondylitis.

5.  Entitlement to an effective date earlier than June 28, 
2004, for the grant of service connection for left patellar 
tendonitis with early degenerative change.

6.  Entitlement to an effective date earlier than June 28, 
2004, for the grant of an increased rating for hyperesthesia, 
left foot.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which, in pertinent part, 
granted: service connection (with a 10 percent evaluation 
effective June 28, 2004) for left elbow lateral 
epicondylitis, mild, with 15 degree hyperextension and early 
degenerative change; service connection (with a 10 percent 
evaluation effective from June 28, 2004) for left inferior 
patellar tendonitis, mild, with early degenerative change; 
and an increased rating (from noncompensable to 10 percent, 
effective from June 28, 2004) for hyperesthesia, left foot, 
secondary to peripheral nerve injury (claimed as ankle 
condition).  The veteran perfected a timely appeal of these 
determinations to the Board.


FINDINGS OF FACT

1.  Disability due to the service-connected left elbow 
lateral epicondylitis is manifested by symptoms of pain and 
arthritis with noncompensable limitation of motion on 
flexion, extension, and pronation.

2.  Disability due to the service-connected left knee 
disorder is manifested by symptoms of pain and arthritis, 
with noncompensable limitation of motion on flexion and 
extension, and no findings of instability or ankylosis.

3.  The veteran's service-connected neurological residuals 
involving the left foot and ankle cause hyperesthesia and 
moderate reduction in full range of motion of the ankle.

4.  In July 1978, the RO denied the veteran's claim for 
service connection for a left elbow disorder; the veteran did 
not appeal and that decision is final.

5.  The veteran's claims of entitlement to service connection 
for the left elbow disorder and the left ankle disorder were 
received by VA on June 28, 2004; no prior statement or 
document exists that can be viewed as a formal or informal 
claim.

6.  The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for hyperesthesia, left foot, secondary 
to peripheral nerve injury (claimed as ankle condition), was 
received by VA on June 28, 2004; no prior statement or 
document can exists that can be viewed as a formal or 
informal claim.

7.  There is no evidence demonstrating that the veteran's 
increase in ankle disability was factually ascertainable in 
the one year prior to June 28, 2004, the date the veteran's 
claim for increased compensation was received.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left elbow lateral epicondylitis, mild, with 15 
degree hyperextension and early degenerative damage, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 
5213 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for left inferior patellar tendonitis, mild, with 
early degenerative change, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

3.  Disability due to hyperesthesia, left foot, secondary to 
peripheral nerve injury (claimed as ankle condition) more 
closely approximates moderate incomplete paralysis of the 
external popliteal nerve than it does mild incomplete 
paralysis; the criteria have been met for an evaluation of 20 
percent, and no higher, effective from June 28, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.27, 4.124a, Diagnostic Code 8521 (2006).

4.  The criteria for an effective date prior to June 28, 2004 
for the grant of service connection for left elbow lateral 
epicondylitis, mild, with 15 degree hyperextension and early 
degenerative damage, have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q) and (r).

5.  The criteria for an effective date prior to June 28, 2004 
for the grant of service connection for left inferior 
patellar tendonitis, mild, with early degenerative change, 
have not been met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

6.  The criteria for an effective date prior to June 28, 2004 
for the grant of an increased rating for hyperesthesia, left 
foot, secondary to peripheral nerve injury (claimed as ankle 
condition), have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, with regard to the claims for increased 
ratings, VA satisfied its duty to notify by means of a June 
2004 letter from the AOJ to the veteran.  By this letter the 
VA informed the veteran that in order to establish 
entitlement to an increased rating, the evidence must show 
that a service-connected condition became worse.  
Additionally, the veteran was apprised of what evidence was 
required to substantiate his claims and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit to the AOJ, any evidence and/or 
information in his possession relevant to his claims. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that while the veteran was not provided one 
letter that specifically addressed all notice requirements 
with regard to his claims for earlier effective dates, the 
veteran was in fact given notice as to the reason for the 
effective dates that have been assigned, and in so doing, he 
was informed of the type of information and evidence that 
would substantiate a claim for an earlier effective date.  
See the June 2004 letter, the November 2004 decision, the 
November 2004 notice letter, and the February 2005 statement 
of the case.  The Board finds that the veteran and his 
attorney were provided with the legal criteria to establish 
higher ratings and earlier effective dates.  The veteran was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  

The Board also concludes VA's duty to assist has been 
satisfied.  The information and evidence associated with the 
claims file consist of the veteran's service medical records, 
VA medical treatment records, a VA examination, and written 
statements from the veteran's representative.  The claimant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims for 
increase and earlier effective dates.  The Board also 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002).  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.


II.  Increased evaluations

The veteran argues that he is entitled to evaluations in 
excess of 10 percent for left elbow lateral epicondylitis, 
left inferior patellar tendonitis, and hyperesthesia, left 
foot, secondary to peripheral nerve injury (claimed as ankle 
condition).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A.  Left elbow lateral epicondylitis

The veteran's left elbow lateral epicondylitis is rated under 
Diagnostic Code 5010 for arthritis due to trauma, which is 
rated as degenerative arthritis according to Diagnostic Code 
5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of arm movement is rated under Diagnostic Codes 
5206, 5207, and 5213.

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent rating; limitation of flexion 
of the major forearm to 70 degrees warrants a 30 percent 
rating; limitation of flexion of the major forearm to 55 
degrees warrants a 40 percent rating; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating; limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating; limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating; limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5213, pronation lost beyond the last 
quarter of the arc, where the hand does not approach full 
pronation, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.

The veteran was afforded a VA examination in September 2004.  
On examination of the left elbow, the following was noted: no 
deformity; left lateral epicondyle tenderness; left elbow 
flexion of -15 degrees to 135 degrees; forearm supination 0 
to 85 degrees; forearm pronation 0 to 80 degrees; no pain 
elicited during examination activities.  It was noted that x-
rays from June 2004, showed early degenerative changes of the 
left elbow.

There is no medical evidence of record showing that the 
veteran's elbow condition is worse than it was found to be on 
September 2004 VA examination.

Here, with both X-ray evidence of arthritis in the elbow and 
some (but not compensable) limitation in full extension, 
flexion, supination, or pronation of the elbow, along with 
consistent complaints of painful motion, a 10 percent rating 
is warranted under Code 5003.  38 C.F.R. § 4.71a.   

A higher rating, however, is not in order.  In fact, the 
veteran's range of motion in the left elbow is not shown to 
be so restricted by his service-connected disorder that it 
would warrant a separate compensable rating under any 
applicable provisions for rating limitation of motion.  He is 
not shown to have flexion limited to 110 degrees or less, 
extension limited to 45 degrees or more, or supination 
limited to 30 degrees or less.  

Consequently, a rating in excess of 10 percent is not 
warranted.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207, and 5213.

B.  Left inferior patellar tendonitis

The veteran's left inferior patellar tendonitis is also rated 
under Diagnostic Code 5010 for arthritis due to trauma, which 
is likewise rated as degenerative arthritis according to 
Diagnostic Code 5003.

Limitation of knee motion is rated under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, the following 
evaluations are assignable for limitation of leg flexion: 
zero percent for flexion limited to 60 degrees, 10 percent 
for flexion limited to 45 degrees, 20 percent for flexion 
limited to 30 degrees, and 30 percent for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

On September 2004 VA examination of the veteran's left knee, 
the following was noted: no deformity, swelling, or heat; 
normal landmarks; negative crepitus with movement; nontender 
to palpation, except a slight tenderness of the inferior 
patellar tendon on the left; no other pain elicited during 
examination activities; repetitive actions cause no change; 
left knee flexion of 0 to 140 degrees; left knee opens 5 to 7 
mm laterally with medial stress in full extension; negative 
drawer, McMurray's, and Lachman signs.  It was noted that x-
rays from June 2004, showed early degenerative changes of the 
left knee.

There is no medical evidence of record showing that the 
veteran's knee condition is worse than it was found to be on 
September 2004 VA examination.

As with the claim regarding the elbow, (above), findings 
regarding the left knee also include X-ray evidence of 
arthritis with some complaints of painful motion, but without 
medical findings showing compensable limitation in full 
extension or flexion.  While a current 10 percent rating may 
be warranted for pain and arthritis under Code 5003, a 
separate, compensable rating is not possible for the knee 
under either Code 5260 or 5261 as the knee could flex beyond 
60 degrees and extend to less than 5 degrees.  Furthermore, 
since the knee disability does not involve ankylosis or 
instability, the Diagnostic Codes employed for rating these 
problems are not applicable.  

Without findings showing more severe limitation of motion on 
flexion or extension, or findings of instability or 
ankylosis, a rating in excess of 10 percent for the veteran's 
left inferior patellar tendonitis is not warranted.

C.  Hyperesthesia, left foot, secondary to peripheral nerve 
injury (claimed as ankle condition)

An unlisted disorder may be rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies are avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or those not fully supported by clinical and 
laboratory findings.  Ratings assigned to organic diseases 
and injuries are not assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Here, the veteran's hyperesthesia, left foot, secondary to 
peripheral nerve injury (claimed as ankle condition) is 
currently rated under Diagnostic Code 8521, and is thus rated 
by analogy under the criteria for paralysis of the external 
popliteal nerve (common peroneal).  See 38 C.F.R. §§ 4.20, 
4.27.

Under Diagnostic Code 8521, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the external 
popliteal nerve (common peroneal), and a 20 percent 
evaluation is warranted for moderate incomplete paralysis of 
the external popliteal nerve.  A 30 percent evaluation is 
assigned for severe incomplete paralysis.  A 40 percent 
evaluation is warranted for severe complete paralysis of the 
external popliteal nerve manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 8521.

On September 2004 VA examination of the veteran's left ankle, 
the following was noted: hyperesthesia entire top of left 
foot; no deformity; dorsiflexion 10 degrees; plantar flexion 
18 degrees; pronation 10 degrees; inversion 15 degrees; 
eversion 10 degrees; no pain elicited during examination 
activities; repetitive action caused no change.  A small 
exotosis in the medial malleolus was noted.  The normal range 
of ankle motion is from 0 degrees to 20 degrees of 
dorsiflexion, and from 0 degrees to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

There is no medical evidence of record showing that the 
veteran's ankle condition is worse than it was found to be on 
September 2004 VA examination.

After reviewing the record, the Board finds that the 
veteran's ankle disability does more closely approximate 
moderate incomplete paralysis of the external popliteal nerve 
than mild incomplete paralysis.  Notably, the record shows 
that the veteran's nerve disability has reduced the range of 
motion in the left ankle to about half of what is normal on 
dorsiflexion and plantar flexion.  As such, the incomplete 
paralysis is aptly described as "moderate", rather than 
"mild", and an increased rating to 20 percent is warranted, 
from the date of the claim for increase, June 28, 2004.

The Board finds that a rating higher than 20 percent is not 
warranted.  The veteran's incomplete paralysis does not 
present severe manifestations that would warrant a higher 
rating under Code 8521.  Additionally, evaluating the 
veteran's left foot and ankle condition under Code 5271 (for 
rating limitation of motion of the ankle) would not warrant a 
higher rating.  This Code provides for only a 10 percent for 
moderate limitation of motion of the ankle (the level 
currently shown by findings on VA examination in September 
2004) and would require a finding of marked limitation of 
motion for a maximum rating of 20 percent.  The Board finds 
that evaluation under Code 8521, as discussed above, is more 
favorable to the veteran and more accurately addresses the 
actual service-connected disability.       

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.


III.  Earlier effective dates

A.  For the grant of service connection for left elbow 
lateral epicondylitis and left inferior patellar tendonitis

In July 1978 decision, the RO denied the veteran's claim for 
service connection for a left elbow condition, and that 
decision became final.  

On June 28, 2004, VA received the veteran's statement wishing 
to reopen his claim for service connection for the left elbow 
disorder.  That statement also indicated a wish to be 
service-connected for a left knee disorder.

In its November 2004 rating decision, the RO reopened the 
veteran's claim for service connection for the left elbow 
disorder, and granted the claim for service connection 
effective June 28, 2004.  The RO also granted service 
connection for the left knee disorder, again assigning June 
28, 2004, as the effective date, since that was the date of 
the veteran's claim. 

The veteran now contends that the effective date of service 
connection with regard to both disabilities should be earlier 
than June 28, 2004.  For reasons explained below, the Board 
disagrees.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim or a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original or reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than June 28, 
2004, for the grant of service connection for both the left 
elbow disorder and the left knee disorder is legally 
precluded.  The reasons follow.

The July 1978 RO rating decision, which denied service 
connection for the left elbow condition is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Thus, the earliest 
effective date possible for the grant of service connection 
for this disorder could not be prior to July 1978.  The 
veteran has not made any allegations as to not having 
received the notification.  

The veteran, through his representative, filed an informal 
petition to reopen the claim for service connection for the 
left elbow disorder on June 28, 2004.  This document also 
served as a claim for entitlement to service connection for 
the left knee disorder.  (No prior statement or document 
exists that can be considered a claim for service connection 
for either the left elbow or the left knee disorder.)  The RO 
subsequently granted service connection for both conditions 
and assigned each an effective date of June 28, 2004.  The 
Board concludes that this is the correct effective date for 
service connection for both conditions.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400.  See also 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later" (emphasis added)).  Here, the veteran's petition to 
reopen the claim for service connection for the left elbow 
condition and the veteran's initial claim for service 
connection for the left knee condition were granted based 
upon his representative's June 28, 2004, submission.

An effective date for the grant of service connection for 
either disability prior to June 28, 2004, is legally 
precluded.  See id.  As stated above, the effective date for 
service connection for the left elbow disorder cannot precede 
July 1978, as that rating decision is final.  The veteran did 
not file a petition to reopen the claim for service 
connection for the elbow disorder between July 1978 and June 
28, 2004.  Additionally, he did not file his initial claim 
for entitlement to service connection for a left knee 
disorder until June 28, 2004.  

Applying 38 U.S.C.A. § 5110, the earliest effective date in 
each instance is the date of receipt of claim.  Here, June 
28, 2004.  Applying 38 C.F.R. § 3.400, the earliest effective 
date is either date entitlement arose or date of claim, 
whichever is later.  Even if entitlement to service 
connection arose many years earlier (something not shown 
here), the date of receipt of claim remains June 28, 2004.  
The Board finds that the RO has granted the earliest 
effective date possible for the grant of service connection 
for the left ankle and left knee disorders, based upon the 
facts in this case and the law and regulations.  Based upon 
the above reasons, an effective date earlier than June 28, 
2004, cannot be granted as there is no basis to assign an 
earlier effective date for the award.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


B.  Earlier effective date for the grant of an increased 
rating for hyperesthesia, left foot, secondary to peripheral 
nerve injury (claimed as ankle condition)

In a July 1978 rating decision, the veteran was granted 
service connection for neurological residuals of a leg 
injury, and the resulting disability was assigned a zero 
percent evaluation.

The RO accepted the veteran's June 28, 2004 statement as a 
claim for an increased (compensable) rating for the residuals 
in the leg/ankle/foot.  No prior statement or record exists 
that can be considered a claim for increase, informal or 
otherwise.

In its November 2004 rating decision, based on findings from 
a September 2004 VA examination, the RO characterized such 
disability as hyperesthesia, left foot, secondary to 
peripheral nerve injury (claimed as ankle condition), and 
increased its evaluation of the disability to 10 percent, 
effective June 28, 2004, the date of the veteran's claim for 
increase.  The veteran appealed the effective date of this 
increase.  [While the Board, by the decision above, has seen 
fit to grant an increased rating, to 20 percent, from June 
28, 2004, the question remains on appeal as to whether an 
earlier effective date for the increased rating is 
warranted.]  
  
The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  See 38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The record in this case reflects that in the year prior to 
the June 28, 2004 claim for increased compensation the only 
medical evidence pertaining to the residuals of the veteran's 
service-connected  left ankle/foot/leg problem was the report 
of June 2004 X-rays.  That report revealed that the left 
ankle mortise was normal in appearance, the left ankle was 
negative for acute fracture, and that there a was a small 
exostosis of the medial malleolus.  The Board finds that 
neither this examination report, nor any other evidence prior 
to the September 2004 VA examination, demonstrates that an 
increase in the disability related to the service-connected 
left foot/ankle disorder was factually ascertainable in the 
one year prior to June 28, 2004.  As noted earlier, no 
statement or record prior to June 28, 2004, may be considered 
a claim for increase.

In light of the foregoing, entitlement to an effective date 
prior to June 28, 2004 for the grant of service connection 
for hyperesthesia, left foot, secondary to peripheral nerve 
injury is not warranted.  See Shields v. Brown, 8 Vet. App. 
346, 349 (1995).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left elbow lateral epicondylitis, mild, with 15 degree 
hyperextension and early degenerative damage, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left inferior patellar tendonitis, mild, with early 
degenerative change, is denied.

Entitlement to an increased rating to 20 percent, and no 
higher, is granted (subject to the provisions governing 
monetary awards) for hyperesthesia, left foot, secondary to 
peripheral nerve injury (claimed as ankle condition), from 
June 28, 2004, and no earlier.

Entitlement to an effective date prior to June 28, 2004, for 
the grant of service connection for left elbow lateral 
epicondylitis is denied.

Entitlement to an effective date prior to June 28, 2004, for 
the grant of service connection for left patellar tendonitis 
with early degenerative change is denied.

Entitlement to an effective date earlier than June 28, 2004, 
for an increased evaluation for hyperesthesia, left foot, is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


